Exhibit 21SUBSIDIARIES OF THE REGISTRANT1Plantronics India Private LimitedIndia2Plantronics Pty. LimitedAustralia3Plantronics Telecommunicacoes Ltda.Brazil4Plantronics Canada Inc.Canada5Plantronics International Ltd.Cayman Islands6Plantronics Communications Technology (Suzhou) Co., Ltd.China7Plantronics Trading (Suzhou) Co., LtdChina8Plantronics France SARLFrance9Plantronics GmbHGermany10Plantronics Acoustics Italia S.R.L.Italy11Plantronics Rus LLCRussia12Plantronics Japan Ltd.Japan13Plantronics Europe Ltd.Malta14Plamex, S.A. de C.V.Mexico15Plantronics B.V.Netherlands16Plantronics Singapore PTE LTDSingapore17Plantronics Iberia, S.L.Spain18Plantronics Nordic ABSweden19Plantronics Belgium BVBABelgium20Plantronics LimitedUnited Kingdom
